—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered October 27, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record in this case does not demonstrate that a Batson violation occurred during jury selection (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263; People v Vidal, 212 AD2d 553). In his attempt to make the requisite prima facie showing (see, People v Childress, supra, at 266), the defendant relied solely upon a claimed discriminatory pattern of peremptory strikes exercised by the prosecution to exclude black venirepersons. The Supreme Court rejected the defendant’s Batson challenge, and we find no basis in this record to disturb the court’s ruling.
It is incumbent upon the party mounting a Batson challenge to “articulate and develop all of the grounds supporting the claim, both factual and legal, during the colloquy in which the objection is raised and discussed” (People v Childress, supra, at 268; People v Vidal, supra, at 554). Here, the defense counsel failed to satisfy his obligation to articulate on the record a sound factual basis for his Batson claim, noting only the bare fact that the prosecution exercised 7 of its 11 peremptory challenges against black venirepersons. In the absence of a record demonstrating other facts or circumstances supporting a prima facie case, we find that the defendant failed to establish a pattern of purposeful exclusion sufficient to raise an inference of *469discrimination (see, e.g., People v Bolling, 79 NY2d 317, 325; see also, People v Jenkins, 84 NY2d 1001; People v Childress, supra; People v Robert G., 241 AD2d 499; People v Overton, 238 AD2d 528; People v Morris, 217 AD2d 710, affd 88 NY2d 519; People v Vidal, supra, at 554).
The defendant’s remaining contentions are without merit. Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.